Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 1 of 57




                    EXHIBIT A
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 2 of 57

                                                              Page 1                                                              Page 2
              ,03257$17 127,&(                                            1            81,7(' 67$7(6 ',675,&7 &2857
         3/($6( 5($' %()25( 86,1* 5($/7,0( 528*+ '5$)7
                                                                          2           1257+(51 ',675,&7 2) &$/,)251,$
       ,I \RX GR QRW DJUHH WR WKHVH WHUPV UHWXUQ GUDIW                   3              6$1 )5$1&,6&2 ',9,6,21
           LPPHGLDWHO\ ZLWKRXW FRS\LQJ
                                                                          4   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          5(&(,37 2) 7+,6 528*+ '5$)7 75$16&5,37
          ,6 &21',7,21(' 8321 7+( )2//2:,1*                              5   6<0$17(& &25325$7,21

         3DUWLHV ZRUNLQJ ZLWK UHDOWLPH DQG URXJK GUDIW
                                                                          6         3ODLQWLII
                     DFNQRZOHGJH                                         7    YV                   1R FY-67
               7KDW E\ FKRRVLQJ WR XVH WKH UHDOWLPH
      URXJK GUDIW E\ FRPSXWHU VFUHHQ HOHFWURQLF PHGLD RU                8   =6&$/(5 ,1& 
      SULQWRXW WKH\ XQGHUVWDQG WKDW WKH URXJK GUDIW LV DQ
      XQFHUWLILHG FRS\ DQG PD\ FRQWDLQ YDULRXV HUURUV DV                  9         'HIHQGDQW
      QRWHG EHORZ                                                       10   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               7KDW E\ RUGHULQJ D URXJK GUDIW
      WUDQVFULSW SDUWLHV DUH DOVR RUGHULQJ DQG DJUHH WR                 11             7+,6 75$16&5,37 '(6,*1$7('
      SD\ IRU WKH ILQDO FHUWLILHG FRS\ HYHQ LI WKH FDVH
      VHWWOHV LQ WKH LQWHULP                                             12   +,*+/< &21),'(17,$/$(2 38568$17 72 3527(&7,9( 25'(5

      &$6( 6\PDQWHF Y =[FDOHU                                           13
      180%(5 1R FY-67                                       14      9,'(27$3(' '(326,7,21 8321 25$/ (;$0,1$7,21
      :,71(66 $/(;$1'(5 &$03%(// &21),'(17,$/$(2
      '$7( -XO\                                                   15                       2)
                  5(3257(5 6 127(
      6LQFH WKLV GHSRVLWLRQ KDV EHHQ UHDOWLPHG DQG LV LQ                 16                $/(;$1'(5 &$03%(//
      URXJK GUDIW IRUP SOHDVH EH DZDUH WKDW WKHUH PD\ EH D
                                                                         17   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      GLVFUHSDQF\ UHJDUGLQJ SDJH DQG OLQH QXPEHU ZKHQ
      FRPSDULQJ WKH UHDOWLPH VFUHHQ DQG WKH ILQDO                        18                       D P
      WUDQVFULSW
                                                                         19                  -XO\  
      $OVR SOHDVH EH DZDUH WKDW WKH UHDOWLPH VFUHHQ DQG WKH
      XQFHUWLILHG URXJK GUDIW WUDQVFULSW PD\ FRQWDLQ                     20                   1( WK
      XQWUDQVODWHG VWHQR UHSRUWHU V QRWH LQ GRXEOH                      21               %HOOHYXH :DVKLQJWRQ
      SDUHQWKHVHV RU AFN PLVVSHOOHG SURSHU QDPHV
      LQFRUUHFW RU PLVVLQJ 4$ V\PEROV ZRUGV RU                         22
      SXQFWXDWLRQ DQGRU QRQVHQVLFDO (QJOLVK ZRUG
      FRPELQDWLRQV                                                       23

      $OO VXFK HQWULHV ZLOO EH FRUUHFWHG RQ WKH ILQDO                   24   5(3257(' %< 0DUJDUHW :DONN\ &&5 535 505 &55
      FHUWLILHG WUDQVFULSW                                               25   &RXUW 5HSRUWHU /LFHQVH 1R 
      0DUJDUHW :DONN\ &&5 535 505 &55


                                                              Page 3                                                              Page 4
 1                    $33($5$1&(6                                         1                          ,1'(;
 2                                                                        2
 3       )25 3/$,17,))      025*$1 *5,6680                               3     (;$0,1$7,21                                3$*(
 4                 %DNHU %RWWV                                            4     %\ 0U +HDSV
 5                  5RVV $YH 6XLWH                                5
 6                 'DOODV 7H[DV                                     6     (;+,%,7                     '(6&5,37,21    3$*(
 7                                                            7      /LQNHG,Q SDJH
 8                 PRUJDQJULVVXP#EDNHUERWWVFRP                          8      3RZHU3RLQW 6\PDQWHF :HE 6HFXULW\ 6HUYLFH
 9              GOV\PDQWHFY]VFDOHU#EDNHUERWWVFRP                         9      3RZHU3RLQW FORXG  VW KDOI &< FRQFHSW
10                                                                       10     FRQFHSW UHYLHZ 'HFHPEHU   %OXH&RDW
11       )25 '()(1'$17       %$,/(< : +($36                            11      3RZHU3RLQW FORXG  QG KDOI &< ,307 XSGDWH
12                .HNNHU 9DQ 1HVW 3HWHUV                                 12     FRQFHSW UHYLHZ $SULO WK 
13                 %DWWHU\ 6WUHHW                                     13      3RZHU3RLQW FORXG VHUYLFHV URDGPDS UHYLHZ 
14                6DQ )UDQFLVFR &DOLIRUQLD                              14     + )< 'HFHPEHU  
15                                                                  15      (PDLO VWULQJ WRS HPDLO WR 0F&OXQH\ DQG RWKHUV
16                                                           16     IURP :KLWFRPE 
17                EKHDSV#NHNHUFRP                                       17      (PDLO VWULQJ WRS HPDLO WR 6D[HQD IURP
18                                                                       18     /LQQJDUG 
19       $/62 35(6(17                    3DWULFN 1RUWRQ YLGHRJUDSKHU   19      3RZHU3RLQW %OXH&RDW SURGXFWV ZLWK 2IILFH 
20                                                                       20      (PDLO VWULQJ WRS HPDLO WR 0F&OXQH\ DQG RWKHUV
21                                                                       21     IURP &DPSEHOO 
22                                                                       22      (PDLO VWULQJ WRS HPDLO WR 9DQFLO IURP 8UEDQ
23                                                                       23     
24                                                                       24      (PDLO VWULQJ WRS HPDLO WR &DPSEHOO DQG RWKHUV
25                                                                       25     IURP *ULIILQ 



                                                                                                               1 (Pages 1 to 4)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 3 of 57

                                                    Page 61                                                 Page 62
 1     \RX YH KHDUG"                                           1
 2




                                                               8            4 6R LV WKDW D QR WR P\ TXHVWLRQ"
                                                               9            $ , P QRW FOHDU \RX NQRZ ZKDW \RX PHDQ
                                                              10   E\ ODWH DQG VR IRUWK
                                                              11            4 , P JRLQJ WR KDQG \RX ZKDW ZDV
                                                              12   SUHYLRXVO\ PDUNHG DV ([KLELW ,I LW V KHOSIXO
13           4 6R LW VRXQGV OLNH \RX GRQ W WKLQN WKDW        13   , P LQWHQGLQJ WR GLUHFW \RX WR SDJHV  DQG  ZKHQ
14     6\PDQWHF ZDV ODWH LQ JHWWLQJ D FORXG SURGXFW WR WKH    14   \RX UH UHDG\
15     PDUNHW"                                                15            $ , P RQO\ RQ SDJH  ,W OO WDNH PH D
16                                                            16   PRPHQW WKHQ
                                                              17            4 2ND\
                                                              18            $ , P QRW DQ DFFRXQWDQW VR , DVVXPH , FDQ
                                                              19   DYRLG UHDGLQJ HYHU\ DFFRXQWLQJ GHWDLO
20           4 'R \RX WKLQN 6\PDQWHF DQG %OXH&RDW KDYH       20            4 , WKLQN WKDW V D VDIH DVVXPSWLRQ
21     EHHQ VXFFHVVIXO DW GHOLYHULQJ DW WKH ULJKW WLPH WR     21   $JDLQ , P JRLQJ WR DVN \RX DERXW VSHFLILF SDUWV VR
22     DOLJQ WR WKH FXVWRPHUV QHHGV"                          22   LI LW V HDVLHU 
23               06 *5,6680 2EMHFWLRQ FRPSRXQG            23            $ :HOO OHW PH MXVW VD\ LI LW V EHIRUH
24                                                            24   SDJH  WKHQ , FDQ UHVXPH DW WKLV SRLQW LI \RX ZDQW
                                                              25            4 2ND\ ZK\ GRQ W \RX WDNH D ORRN DW WKH


                                                    Page 63                                                 Page 64
 1     FRYHU RI WKH GRFXPHQW"                                  1   HDUQLQJV FDOOV VR , FDQ VD\ \HV WR WKDW DQVZHU 
 2           $ 2ND\                                          2   RU TXHVWLRQ
 3           4 'R \RX VHH WKDW LW VD\V HGLWHG                 3          4 'R \RX UHFDOO VWULNH WKDW
 4     WUDQVFULSW 6\PDQWHF FRUSRUDWLRQ 4  6\PDQWHF      4             :KDW ZDV \RXU UHDFWLRQ WR WKH FRQWHQWV
 5     FRUS HDUQLQJV FDOO"                                     5   RI WKH 0D\   HDUQLQJV FDOO"
 6           $ , FDQ VHH WKDW                                6          $ /HW PH WU\ DQG SXW P\VHOI LQ WKH
 7           4 $QG LW V GDWHG 0D\  "                    7
 8           $ <HV
 9           4 'R \RX XQGHUVWDQG ZKDW DQ HDUQLQJV FDOO
10     LV"
11           $ , GR
12           4 2ND\ 'R \RX XQGHUVWDQG WKDW 6\PDQWHF         12         4 :KDW ZDV \RXU UHDFWLRQ WR WKH FKDQJH LQ
13     KHOG DQ HDUQLQJV FDOO RQ 0D\ "                        13   OHDGHUVKLS"
14           $ <HV                                          14         $ <RX NQRZ ZKDW LV JRLQJ WR EH WKH
15           4 +DYH \RX UHYLHZHG WKLV WUDQVFULSW             15   H[SHFWDWLRQV DV ZH PRYH IRUZDUG DQG KRZ ZLOO ZH
16     EHIRUH"                                                16   DGMXVW DOZD\V WU\ WR DGDSW
17           $ 1RW LQ LWV HQWLUHW\ $W WKH GD\ RI ,         17         4 :HUH \RX VXUSULVHG E\ WKH FKDQJH LQ
18     VNLPPHG LW EHFDXVH , ZDQWHG WR VHH ZKDW ZDV EHLQJ      18   OHDGHUVKLS"
19     VDLG                                                  19
20           4 2ND\ +DYH \RX GLVFXVVHG LW ZLWK
21     DQ\RQH" /HW PH DVN \RX D EHWWHU TXHVWLRQ
22               +DYH \RX GLVFXVVHG WKH FRQWHQWV RI WKH       22         4 'LG \RX KDYH  GLG \RX HYHU KDYH
23     0D\   HDUQLQJV FDOO ZLWK DQ\RQH"                 23   UHDVRQ WR LQWHUDFW ZLWK WKH IRUPHU &(2 LQ WKH FRXUVH
24           $ , YH  \RX NQRZ HYHU\ERG\ DW WKH            24   RI SHUIRUPLQJ \RXU MRE UHVSRQVLELOLWLHV"
25     FRPSDQ\ RI FRXUVH WDON DERXW ZKDW KDSSHQV DW WKH       25         $ *UHJ &ODUN DQG , EHFDXVH KH ZDV DW


                                                                               16 (Pages 61 to 64)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 4 of 57

                                               Page 65                                                        Page 66
 1     %OXH&RDW ZH RQ RFFDVLRQ LQWHUDFWHG ,W ZDV QRW WKDW     1   WKDW IROORZV LV D WUDQVFULSW RI UHPDUNV PDGH E\
 2     IUHTXHQW \HV                                           2   0U +LOO"
 3            4 :KDW ZDV WKH QDWXUH RI WKRVH                   3          $ <HV
 4     LQWHUDFWLRQV"                                            4          4 2ND\ 7KHQ LI \RX FRXOG WXUQHG WR SDJH
 5            $ *HQHUDOO\ ZH ZHUH GLVFXVVLQJ WKH               5    SOHDVH"
 6     GLUHFWLRQ RI IXWXUH SURMHFWV DV ZHOO DV LQWHJUDWLRQV    6          $ 2ND\
 7     7KRVH ZHUH NH\ DW RQFH WKH 6\PDQWHF DFTXLVLWLRQ ZDV      7          4 $QG GR \RX VHH WKH WKLUG SDUDJUDSK RQ
 8     FRPSOHWHG                                               8   WKDW SDJH VWDUW ZLWK RXU 3UR[\6*"
 9            4 &DQ \RX WKLQN RI DQ\ VSHFLILF IXWXUH           9          $ , FDQ VHH WKDW \HV
10     SURMHFWV WKDW \RX GLVFXVVHG ZLWK 0U &ODUN"             10          4 $QG GR \RX XQGHUVWDQG WKDW WKDW
11               06 *5,6680 2EMHFWLRQ YDJXH                11   SDUDJUDSK LV VWLOO D WUDQVFULSW RI 0U +LOO VSHDNLQJ"
12                                                             12          $ 7KDW V P\ LPSUHVVLRQ IURP WKH ZD\ WKH
                                                               13   WUDQVFULSW LV IRUPDWWHG
                                                               14          4 7KH VHFRQG VHQWHQFH RI WKDW SDUDJUDSK
                                                               15   UHDGV 7KH 3UR[\6* EXVLQHVV ZKLFK LV WKH %OXH&RDW
                                                               16   KDUGZDUH SUR[\ EXQGOH KDV IDOOHQ RII TXLFNHU WKDQ ZH
                                                               17   DQWLFLSDWHG DQG DV D UHVXOW ZH YH QRW H[SHULHQFHG DV
                                                               18   ODUJH D UHIUHVK F\FOH DV ZH H[SHFWHG
19            4 ,I \RX FRXOG WXUQ WR SDJH  SOHDVH RU        19             'R \RX VHH WKDW"
20     TXLFNO\ WXUQ  OHW V ORRN DW SDJH  UHDO IDVW 'R      20          $ , VHH WKDW WH[W \HV
21     \RX VHH DERXW WZR WKLUGV RI WKH ZD\ GRZQ LW VD\V        21          4 :KDW GR \RX XQGHUVWDQG WKDW VHQWHQFH WR
22     5LFKDUG 6 +LOO 6\PDQWHF FRUSRUDWLRQ LQGHSHQGHQW       22   PHDQ"
23     GLUHFWLRQ RQ SDJH "                                    23             06 *5,6680 2EMHFWLRQ FDOOV IRU
24            $ , VHH WKDW                                   24   VSHFXODWLRQ
25            4 $QG GR \RX XQGHUVWDQG WKDW WKH WH[W           25


                                               Page 67
 1




                                                               14         4 6R ZKHQ 0U +LOO UHIHUV WR ZH YH QRW
                                                               15   H[SHULHQFHG DV ODUJH D UHIUHVK F\FOH DV ZH H[SHFWHG
                                                               16




                                                               21          4 2ND\ 7KH QH[W SDUW RI WKDW SDUDJUDSK
                                                               22   UHDGV 7KH FDXVH LV FOHDU 7KH PRYH WR WKH FORXG
                                                               23   ZDV PXFK TXLFNHU WKDQ WKRXJKW :H ZHUH EHKLQG ZLWK
                                                               24   RXU SURGXFW RIIHULQJ EXW WRGD\ RXU EDFN ZLWK VXSHULRU
                                                               25   SHUIRUPDQFH WKURXJK RXU FRPSHWLWRU VXSSRUW E\ D



                                                                                17 (Pages 65 to 68)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 5 of 57

                                                Page 69                                                      Page 70
 1     JURZWK UDWH WZLFH WKH PDUNHW JURZWK EXW XQIRUWXQDWHO\    1
 2     IURP D PXFK VPDOOHU EDVH
 3                'R \RX VHH WKDW"
 4            $ , VHH WKDW WH[W \HV
 5            4 :KDW GR \RX XQGHUVWDQG WKDW SDUW RI WKH
 6     SDUDJUDSK WR PHDQ"
 7                06 *5,6680 2EMHFWLRQ FDOOV IRU
 8     VSHFXODWLRQ
 9            4 -XVW VR ZH UH FOHDU 0U &DPSEHOO , P
10     RQO\ DVNLQJ ZKDW \RX XQGHUVWDQG WKRVH ZRUGV WR PHDQ
11     , P QRW DVNLQJ \RX WR VSHFXODWH RQ ZKDW ZDV LI
12     0U +LOO V KHDG DW WKH WLPH ,I \RX NQRZ SOHDVH
13     WHOO PH EXW VKRUW RI WKDW , P DVNLQJ ZKDW \RX
14     XQGHUVWRRG LW WR PHDQ
15            $ <HDK REYLRXVO\ , GRQ W UHDG KLV PLQG
16     LQ IDFW , YH QHYHU SHUVRQDOO\ PHW KLP LQ SHUVRQ \HW
17     +RSH WR VRRQ
18                                                             18         4 :KDW LV \RXU XQGHUVWDQGLQJ RI WKH
                                                               19   SKUDVH ZH ZHUH EHKLQG ZLWK RXU SURGXFW RIIHULQJ"
                                                               20




                                                               25         4 +H XVHV WKH SDVW WHQVH FRUUHFW KH


                                                Page 71                                                      Page 72
 1     VDLG ZH ZHUH EHKLQG ZLWK RXU SURGXFW"                  1
 2            $ , FDQ W VSHDN WR ZK\ KH VDLG WKDW
 3            4 <RX GRQ W NQRZ RI D WLPH ZKHUH 6\PDQWHF
 4     GLGQ W KDYH DQ XS WR GDWH FORXG RIIHULQJ"
 5               06 *5,6680 2EMHFWLRQ YDJXH
 6            $ , FDQ W VSHDN WR ZKDW V LQ KLV PLQG
 7            4 'R \RX VHH WKDW DW WKH HQG RI WKH
 8     SDVVDJH , MXVW UHDG \RX KH VD\V  KH UHIHUV WR D      8          4 &RXOG \RX WXUQ LW SDJH  SOHDVH
 9     PXFK VPDOOHU EDVH"                                      9          $ , FDQ \RX OO QHHG WR JLYH PH D OLWWOH
10            $ , VHH WKDW \HV                              10   WLPH VLQFH , VWRSSHG UHDGLQJ DW SDJH 
11            4 'R \RX NQRZ ZKDW WKDW SRUWLRQ RI WKH          11          4 6XUH , OO WHOO \RX , P JRLQJ WR DVN
12     VHQWHQFH UHIHUV WR"                                     12   \RX DERXW WKH ODVW SDUDJUDSK RQ SDJH 
13                                                             13          $ *HWWLQJ WKHUH MXVW D PRPHQW
                                                               14          4 7DNH \RXU WLPH
                                                               15          $ $OO ULJKW , P RQ SDJH  -XVW JLYH
                                                               16   PH D PRPHQW WR UHDG WKH SDJH
                                                               17             2ND\
                                                               18          4 'R \RX VHH DW WKH ERWWRP RI SDJH 
                                                              19   WKHUH V DQRWKHU VHFWLRQ WKDW VWDUWV ZLWK QRWLQJ
20           4 , VHH                                         20   5LFKDUG 6 +LOO 6\PDQWHF FRUSRUDWLRQ LQGHSHQGHQW
                                                               21   GLUHFWRU"
                                                               22          $ <HV
                                                               23          4 7KH VHFRQG VHQWHQFH LQ 0U +LOO V
                                                               24   VWULNH WKDW
                                                               25             7KH VHFRQG VHQWHQFH LQ WKH WUDQVFULSW



                                                                                18 (Pages 69 to 72)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 6 of 57

                                                 Page 73                                                       Page 74
 1     RI 0U +LOO V UHPDUNV UHDGV , WKLQN WKH ODUJHVW
 2     VLQJOH IDFWRU DIIHFWLQJ WKLV GRZQZDUG WUHQG LV ZKDW ,
 3     VSRNH DERXW LQ P\ LQLWLDO UHPDUNV ZKLFK LV WKH IDFW
 4     WKDW RXU FRUH EXVLQHVV ZKLFK LV WKH %OXH&RDW
 5     6\VWHPV RXU FXVWRPHUV DUH PRYLQJ WR WKH FORXG PRUH
 6     TXLFNO\ RND\
 7               'R \RX VHH WKDW VHQWHQFH"
 8           $ , VHH WKLV VHQWHQFH \HV
 9           4 :KDW GR \RX XQGHUVWDQG WKDW VHQWHQFH WR
10     PHDQ"
11




                                                 Page 75                                                       Page 76




                                                                4         4 'R \RX GLVDJUHH ZLWK WKH VWDWHPHQW
                                                                5   WKDW ZH KDG D ZHDNQHVV LQ RXU FORXG VROXWLRQ"




 9           $ <HV




14            4 7KH QH[W VHQWHQFH LQ 0U +LOO V UHPDUNV
15     UHDGV DQG ZH KDG D ZHDNQHVV LQ RXU FORXG VROXWLRQ
16               'R \RX VHH WKDW"
17            $ , VHH WKH WHFK \HV
18           4 :KDW GR \RX XQGHUVWDQG 0U +LOO WR KDYH        18         4 6R \RX GRQ W 
19     PHDQW WKHUH"                                            19         $ ([FXVH PH OHW PH UHVWDWH WKDW
                                                               20         4 2ND\




                                                                                19 (Pages 73 to 76)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 7 of 57

                                               Page 77                                                           Page 78




 8            4 7KH QH[W SDUW RI WKDW SDVVDJH UHDGV
 9     DQG DV , VSRNH DERXW LW LQ P\ WH[W ZH LQ IDFW KDYH
10     VWUHQJWKHQHG WKDW FORXG RIIHULQJ VR ZH WKLQN ZH KDYH
11     WKDW SLHFH IL[HG EXW WKH IDFW WKDW WKH FXVWRPHU
12     PRYHV ZH GRQ W ZDQW WR WU\ WR IRUFH WKH FXVWRPHU QRW
13     WR JR ZKHUH WKH\ ZDQW 6R ZH UH LQ D PXFK EHWWHU
14     SRVLWLRQ WR UHWDLQ RXU NH\ FXVWRPHUV LQWR WKH FORXG
15     QRZ WKDW ZH YH LPSURYHG WKH SURGXFW EXW WKH IDFW
16     WKDW RXU KDUGZDUH EXVLQHVV LV GHFOLQLQJ PRUH UDSLGO\
17     WKDQ ZH DQWLFLSDWHG WKDW V ZKDW OHG WR WKLV GRZQZDUG
18     SRVLWLRQ
19               'R \RX VHH WKDW"
20            $ <HV
21            4 :KDW GR \RX XQGHUVWDQG 0U +LOO WR KDYH       21         4 +DYH \RX VSRNHQ WR DQ\ RI \RXU
22     PHDQW LI WKDW SRUWLRQ RI KLV UHPDUNV"                   22   FROOHDJXHV WR WU\ DQG JDLQ D EHWWHU XQGHUVWDQGLQJ RI
                                                               23   ZKDW 0U +LOO PHDQW RQ WKLV HDUQLQJV FDOO"
                                                               24         $ 1R , YH QRW
                                                               25         4 ,I , ZDQWHG WR VSHDNHU XQGHUVWDQG ZKDW


                                               Page 79                                                           Page 80
 1     KH PHDQW RQ WKLV HDUQLQJV FDOO KRZ ZRXOG \RX            1   SULRU H[KLELW , GRQ W DQWLFLSDWH PDNLQJ \RX MXPS
 2     UHFRPPHQG , GR WKDW"                                     2   DURXQG LQ WKH VWDFN RI GRFXPHQWV , YH JLYHQ \RX WRR
 3                                                              3   PXFK EXW , DP JRLQJ WR GR LW WKLV RQH WLPH
                                                                4          $ 6XUH
                                                                5          4 &RXOG \RX WXUQ WR VOLGH  SOHDVH
                                                                6          $ <HV
                                                                7



                                                               10          $ , VHH WKDW V WKH WLWOH RQ WKH VOLGH
                                                               11   \HV
                                                               12         4 $QG WKLV LV ([KLELW MXVW IRU WKH
                                                               13   UHFRUG

15            4 ,I , VSHFLILFDOO\ ZDQWHG WR EHWWHU
16     XQGHUVWDQG WKDW ZH KDG D ZHDNQHVV LQ RXU FORXG
17     VROXWLRQ SRUWLRQ RI KLV UHPDUNV KRZ ZRXOG \RX
18     UHFRPPHQG WKDW , GR WKDW"
19




23           4 2ND\ <RX FDQ SXW WKDW H[KLELW DVLGH
24           $ 2ND\
25           4 , ZDQW WR DVN \RX WR JR EDFN WR WKH



                                                                                 20 (Pages 77 to 80)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 8 of 57

                                                               Page 1                                                              Page 2
       5($/7,0( 528*+ '5$)7 75$16&5,37 ',6&/$,0(5                      1          7+( 9,'(2*5$3+(5 *RRG PRUQLQJ :H UH
      7+,6 5($/7,0( 528*+ '5$)7 75$16&5,37 ,6 %(,1*                     2   RQ WKH YLGHR UHFRUG ODGLHV DQG JHQWOHPHQ DW
      3529,'(' 72 &2816(/ 38568$17 72 &&3 6(&7,21                        3    DP , DP 0DGLVRQ %XWNR IURP +HQGHUVRQ /HJDO
       U   :+,&+ 3529,'(6 $6 )2//2:6                              4   6HUYLFHV LQ :DVKLQJWRQ '& 7KH SKRQH QXPEHU LV
      :+(1 35(3$5(' $6 $ 528*+ '5$)7 75$16&5,37 7+(                    5                                  
      75$16&5,37 2) 7+( '(326,7,21 0$< 127 %( &(57,),('                  6          7KLV LV D PDWWHU SHQGLQJ EHIRUH WKH
      $1' 0$< 127 %( 86(' &,7(' 25 75$16&5,%(' $6 7+(                   7   8QLWHG 6WDWHV 'LVWULFW &RXUW 1RUWKHUQ 'LVWULFW RI
      &(57,),(' 75$16&5,37 2) 7+( '(326,7,21 352&((',1*6                 8   &DOLIRUQLD 6DQ )UDQFLVFR 'LYLVLRQ LQ WKH FDVH
      7+( 528*+ '5$)7 75$16&5,37 0$< 127 %( &,7(' 25 86('                9   FDSWLRQHG 6\PDQWHF Y =VFDOHU &DVH 1R
      ,1 $1< :$< 25 $7 $1< 7,0( 72 5(%87 25 &2175$',&7 7+(              10   &9-67                              
      &(57,),(' 75$16&5,37 2) '(326,7,21 352&((',1*6 $6                 11          7KLV LV WKH EHJLQQLQJ RI )LOH  LQ WKH
      3529,'(' %< 7+( '(326,7,21 2)),&(5  ,7 ,6 $*5((' %<              12   GHSRVLWLRQ RI 0DUN 8UEDQ RQ -XQH   :H DUH
      $// 3$57,(6 5(&(,9,1* $ &23< 2) 7+( 5($/7,0( 528*+               13   ORFDWHG DW  &DOLIRUQLD 6WUHHW 6DQ )UDQFLVFR
      '5$)7 75$16&5,37 25 5($/7,0( $6&,, ',6.(77( 72 86(               14   &DOLIRUQLD 7KLV GHSRVLWLRQ LV EHLQJ WDNHQ RQ
      ,7 21/< )25 7+( 385326( 2) $8*0(17,1* <285 127(6 $1'              15   EHKDOI RI WKH GHIHQGDQW                     
      127 72 86( 25 &,7( ,7 ,1 $1< &2857 352&((',1* 25 72               16          &RXQVHO ZLOO \RX SOHDVH LGHQWLI\
      ',675,%87( ,7 ,1 $1< )250 72 $1< 3(5621 25 3$57<                  17   \RXUVHOI
      2876,'( 2) 7+,6 /,7,*$7,21 :,7+287 7+( $33529$/ 2)                18          05 +($36 *RRG PRUQLQJ %DLOH\ +HDSV
      7+( &(57,),(' 6+257+$1' 5(3257(5                                  19   IURP .HNHU 9DQ 1HVW DQG 3HWHUV RQ EHKDOI RI =VFDOHU
      5($/7,0( 528*+ '5$)7 75$16&5,37 2)                              20          05 3$55,6+ %ULDQ 3DUULVK ZLWK %DNHU            
              '(326,7,21 2) 0$5. 85%$1                                  21   %RWWV RQ EHKDOI RI WKH SODLQWLII 6\PDQWHF $OVR
              6DQ )UDQFLVFR &DOLIRUQLD                                 22   ZLWK PH LV LQKRXVH FRXQVHO IRU 6\PDQWHF 'DYLG
               )ULGD\ -XQH                                      23   0DMRUV DQG KLV FROOHDJXH DW 6\PDQWHF 'U $VKOHLJK
                                                                        24   /XVVHQGHQ
                                                                        25          7+( 9,'(2*5$3+(5 :LOO WKH FRXUW                    


                                                               Page 3                                                              Page 4
 1     UHSRUWHU SOHDVH VZHDU LQ WKH ZLWQHVV                      1      4 +DYH \RX HYHU KDG WHVWLILHG LQ FRXUW"          
 2             7+( 5(3257(5 6LU FDQ , KDYH \RX SOHDVH                  2      $ 1RW WR P\ UHFROOHFWLRQ
 3     UDLVH \RXU ULJKW KDQG                                             3      4 , OO JR RYHU D IHZ JURXQG UXOHV LV D
 4                   0$5. 85%$1                                         4   VLQFH \RX YH GRQH WKLV RQFH EHIRUH , ZLOO GR LW
 5     KDYLQJ EHHQ DGPLQLVWHUHG DQ RDWK ZDV H[DPLQHG DQG        5   SUHWW\ TXLFNO\ P\ TXHVWLRQV \RXU DQVZHUV DUH JRLQJ 
 6     WHVWLILHG DV IROORZV                                             6   WR EH UHFRUG URG E\ FRXUW UHSRUWHU WKDW PHDQV \RX
 7             7+( 9,'(2*5$3+(5 <RX PD\ SURFHHG                         7   QHHG WR VSHDN DXGLEO\ LQ XVXDO FRQYHUVDWLRQ D VKDNH
 8                   (;$0,1$7,21                                         8   QRGV RI \RXU KHDG VR YHUEDO DQVZHUV LI WKDW ZRUNV
 9     %< 05 +($36                                                      9   IRU \RX \RX GRQ W XQGHUVWDQG P\ TXHVWLRQ SOHDVH WHOO
10           4 *RRG PRUQLQJ                                     10   PH , ZLOO GR HYHU\WKLQJ , FDQ WR VD\ LW VRPH RWKHU 
11           $ *RRG PRUQLQJ                                             11   ZD\ LI \RX GRQ W WHOO PH WKDW , ZLOO DVVXPH \RX GR
12           4 7KDQNV IRU EHLQJ KHUH WRGD\                              12   XQGHUVWDQG P\ TXHVWLRQ RND\"
13             &RXOG \RX SOHDVH VWDWH \RXU IXOO QDPH IRU                13      $ 2ND\
14     WKH UHFRUG"                                                      14      4 %UHDNV ZH ZLOO WDNH , SODQ WR WDNH
15           $ 0DUN &KULVWRSKHU 8UEDQ                           15   EUHDNV HYHU\  PLQXWHV WR DQ KRXU ,I \RX QHHG D 
16           4 7KDQN \RX                                                16   EUHDN PRUH RIWHQ OHVV RIWHQ MXVW VSHDN XS DQG ZH
17             +DYH \RX HYHU EHHQ GHSRVHG EHIRUH"                       17   ZLOO PDNH LW ZRUN
18           $ 2QFH EHIRUH                                              18      $ 2ND\
19           4 :KHQ ZDV WKDW"                                           19      4 7KH RQO\ WKLQJ , DVN LI RQ WKH EUHDN
20           $ 5HFROOHFWLRQ RI LW , WKLQN ZDV DERXW             20   IURQW LI , DVN D TXHVWLRQ \RX QHHG WR DQVZHU LW DQG 
21     WKUHH IRXU \HDUV DJR , P QRW VXUH                               21   WKHQ ZH FDQ WDNH D EUHDN
22           4 2ND\ GR \RX UHPHPEHU ZKDW PDWWHU WKDW ZDV                22      $ 6XUH
23     LQ"                                                              23      4 <RX VZRUH WR WDNH DQ RDWK WHOO WKH WUXWK
24           $ , EHOLHYH LW ZDV VRPH LQWHOOHFWXDO                       24   WRGD\ DQ\ UHDVRQ \RX FDQ W GR WKDW"
25     SURSHUW\ GLVSXWH ZLWK )LQMDQ                             25      $ 1R                              



                                                                                                    1 (Pages 1 to 4)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 9 of 57

                                                             Page 25                                                              Page 26
 1    'R \RX KDYH D YLHZ DV WR ZKDW FRPSDQ\ EXJ HYLGHQW              1   WKDQ LW VKRXOG KDYH"                         
 2    FRPSHWLWRU EHLQJ GHILQHG DV RIIHULQJ WKH EHVW                          2            05 3$55,6+ 2EMHFWLRQ YDJXH
 3    SURGXFW UHODWLYH WR WKH ILHOG WKDW V VWLOO QRW D                       3            7+( :,71(66
 4    JUHDW TXHVWLRQ                                                         4      $ , GRQ W NQRZ KRZ WR DQVZHU WKDW 6\PDQWHF
 5             'R \RX KDYH D YLHZ DV WR ZKLFK FRPSDQLHV              5   ILHOGHG FORXG VHFXULW\ IRU D ORQJ WLPH EHIRUH , JRW 
 6    ZKLFK FRPSHWLWRUV DYHUWV EHVW SURGXFWV OHDYLQJ :66                     6   WKHUH
 7    RXW RI WKH HTXDWLRQ"                                                   7      4 +DYH \RX HYHU KHDUG DQ\RQH VD\ WKDW
 8             05 3$55,6+ 2EMHFWLRQ YDJXH                                   8   6\PDQWHF ZDV ODWH LQ JHWWLQJ D FORXG SURGXFW WR
 9             7+( :,71(66                                                  9   PDUNHW"
10          $ , PDUNHWV ZHE VHFXULW\ VHUYLFH DQG \RX                10
11    NQRZ WKDW V WKH JROG VWDQGDUG IRU LQGXVWU\ DV IDU DV
12    , P FRQFHUQHG LW V KDUG IRU PH WR PDNH MXGJPHQWV
13    DPRQJ RWKHU FRPSDQLHV WKDW KDYH FRPSHWLWLYH
14    RIIHULQJV LQ WKDW VSDFH , GRQ W NQRZ HQRXJK GHWDLOHG
15    DERXW XVH FDVHV DQG WHFKQRORJ\ WR QDPH DQ\RQH EHVLGH 
16    WKDW
17          4 'R \RX WKLQN 6\PDQWHF ZDV ODWH LQ JHWWLQJ
18    FORXG SURGXFW WR PDUNHW"
19             05 3$55,6+ 2EMHFWLRQ YDJXH FDOOV IRU                        19      $ $QG
20    VSHFXODWLRQ                                                   20            05 3$55,6+ 2EMHFWLRQ PLVVWDWHV               
21          $ ,W V KDUG WR XQGHUVWDQG ZKDW \RX PHDQ E\                      21   WHVWLPRQ\
22    ODWH DQG \RX NQRZ JHWWLQJ FORXG WR PDUNHW                             22            7+( :,71(66
23    %< 05 +($36                                                          23      $ &DQ \RX UHSKUDVH WKDW RU GRHV FDQ LW
24          4 'R \RX WKLQN WKDW 6\PDQWHF LV VWDUWHG WR                      24   DJDLQ
25    RIIHU LWV FXVWRPHUV D FORXGV EDVHG VROXWLRQ ODWHU             25                                                           


                                                             Page 27                                                              Page 28
                                                                             1      4 :KR LV DUUHVW WKLV \RXU"                  
                                                                             2      $ +H V ( 9 3 DQG * 0 RI HQWHUSULVH
                                                                             3   SURGXFWV
                                                                             4      4 :KDW JHQHUDOO\ DUH KLV MRE
                                                                             5   UHVSRQVLELOLWLHV"                        
                                                                             6      $ $UW RYHUVHDV WKH GHYHORSPHQW RUJDQL]DWLRQ
                                                                             7   DQG VDOHV RUJDQL]DWLRQ IRU 6\PDQWHF HQWHUSULVH
                                                                             8   EXVLQHVV
 9              05 +($36 , ZLOO KDQG \RX ZKDW ZDV                          9      4 'RHV :66 IDOO ZLWKLQ 6\PDQWHF V
10    SUHYLRXVO\ PDUNHG ([KLELW                                10   HQWHUSULVH EXVLQHVV"                         
11           4 'R \RX UHFRJQL]H WKLV GRFXPHQW"                              11      $ <HV
12           $ , UHFRJQL]H WKDW , VDZ WKLV \HVWHUGD\ DV                     12      4 $QG ZKR LV &\QWKLD AA KLS"
13    ZH ZHUH SUHSDULQJ                                                    13      $ , GRQ W NQRZ +HUH LW VD\V VKH V WKH 93
14           4 7KLV LV D WUDQVFULSW RI 6\PDQWHF HDUQLQJV                    14   RI ,5 ZKLFK , EHOLHYH LV LQYHVWRU UHODWLRQV
15    FDOO WKDW WRRN SODFH RQ PD\ QLQH  FRUUHFW"               15      4 :KR LV 1LFN 1RYLHOOR"                      
16           $ ,W DSSHDUV WR EH \HV                                        16      $ 1LFN LV WKH IRUPHU &)2 RI 6\PDQWHF
17           4 $UH \RX IDPLOLDU ZLWK ZKDW HDUQLQJV FDOO                     17      4 'R \RX NQRZ ZKR 5LFKDUG 6 +LOO LV"
18    LV"                                                                   18      $ 5LFKDUG 6 +LOO LV WKH &(2 RI 6\PDQWHF
19           $ <HV                                                         19   ULJKW QRZ
20           4 7XUQ WR VHFRQG SDJH 7KHVH WKHVH SDJH                20      4 'R \RX NQRZ ZKR 6DPLU .DSXULD LV"                  
21    DUH QXPEHUHG GR \RX VHH WRS RI WKH SDJH LW OLIWV                      21      $ <HV
22    FRUSRUDWH SDUWLFLSDQWV"                                               22      4 :KR LV 6DPLU"
23           $ <HV                                                         23      $ 6DPLU LV WKH KHDG RI WKH FRQVXPHU
24           4 'R \RX NQRZ ZKR DUUHVW WKLV \RXU * LV"                       24   EXVLQHVV XQLW DQG F\EHU VHFXULW\ VHUYLFHV
25           $ <HV                                                 25      4 7KH ODVW SDUWLFLSDQW LV OLVWHG 9LQFHQW       



                                                                                                     7 (Pages 25 to 28)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 10 of 57

                                                        Page 29                                                                       Page 30
 1     3LOHWWH                             
 2             'R \RX NQRZ ZKR WKDW LV"
 3         $ 1R
 4         4 2ND\ &RXOG \RX WXUQ WR 3DJH  SOHDVH                      4             05 3$55,6+ 2EMHFWLRQ PLVVWDWHV
 5             $QG GR \RX VHH WKH WKLUG SDUDJUDSK                 5   WHVWLPRQ\                                 
 6     GRZQ                                                             6   %< 05 +($36
 7         $ 8KKXK                                                      7
 8         4  WKH VHFRQG IXOO SDUDJUDSK WKH VHFRQG
 9     VHQWHQFH UHDGV 7KH SUR[\ 6 * EXVLQHVV ZKLFK LV
10     %OXH &RDW KDUGZDUH SUR[\ EXQGOH KDV IDOOHQ RII         
11     TXLFNHU WKDQ ZH DQWLFLSDWHG DV D UHVXOW ZH KDYH QRW
12     H[SHULHQFH D ODUJH D UHIUHVK F\FOH DV ZH H[SHFWHG GR
13     \RX WKDW"                                                         13         4 ,I , ZDQWHG D EHWWHU VHQVH RI ZKDW LW
14         $ , GR                                                       14   PHDQV ZKR ZRXOG \RX UHFRPPHQG WKDW , DVN"
15         4 :KDW GR \RX XQGHUVWDQG WKDW VWDWHPHQW WR            15             05 3$55,6+ 2EMHFWLRQ FDOOV IRU               
16     PHDQ"                                                             16   VSHFXODWLRQ
17             05 3$55,6+ &DOOV IRU VSHFXODWLRQ                       17
18                                                                       18


                                                                         20         4 'R \RX NQRZ ZKR ZURWH VFULSW IRU WKH              
21         4 /HW PH WDNH D VWHS EDFN \RX PDGH D SRLQW                    21   FDOO"
22     WKDW , VKRXOG KDYH PDGH \RX XQGHUVWDQG WKDW WKDW                  22         $ 1R
23     WKLV SDUDJUDSK WUDQVFULEHG VWDWHPHQWVHV PDGH E\                   23         4 , WDNH LW \RX KDYH QR VWULNH WKDW
24     0U +LOO FRUUHFW"                                                 24             'R \RX DJUHH ZLWK WKLV VWDWHPHQW"
25         $ <HV                                                25             05 3$55,6+ 2EMHFWLRQ FDOOV IRU               


                                                        Page 31                                                                       Page 32
 1     VSHFXODWLRQ                                               1         4 'XH NQRZ ZKDW 6\PDQWHF HPSOR\HHV GR WR            
 2                                                                        2   SUHSDUH IRU HDUQLQJV FDOOV"
                                                                          3         $ 1RW UHDOO\ QR
                                                                          4         4 ,V LW \RXU QXUVH WKDW ORQJ 6\PDQWHF
 5        4 2ND\ QH[W VHQWHQFH RU QH[W VHQWHQFH UHDG              5   HPSOR\HHV ZKR VSHDN RQ HDUQLQJV FDOOV HQGHDYRU WR EH 
 6     WKH FDXVH LV FOHDU 0RYH WR WKH FORXG ZDV PXFK                     6   DFFXUDWH LQ ZKDW WKH\ VHW IRUWK RQ WKRVH FDOOV"
 7     TXLFNHU WKDQ WKRXJKW ZH ZHUH EHKLQG ZLWK SURGXFW                   7             05 3$55,6+ 2EMHFWLRQ FDOOV IRU
 8     RIIHULQJ EXW WRGD\ DUH EDFN ZLWK VXSHULRU                          8   VSHFXODWLRQ
 9     SHUIRUPDQFH WKURXJK RXU FRPSHWLWRU VXSSRUWHG DERXW ,               9
10     D JURZWK UDWH WZLFH PDUNHWV JURZWK EXW XQIRUWXQDWHO\ 
11     IURP D PXFK VPDOOHU EDVHG GR \RX VHH WKDW"
12        $ <HV
13        4 'R \RX XQGHUVWDQG WKDW VWDWHPHQW"                            13         4    %\ 0U +HDSV 2QH RI WKH WKLQJV UHIHUUHG
14        $ 1RW UHDOO\                                                  14   WR LQ WKLV SDVVDJH LV D UHIUHVK F\FOH GR \RX VHH WKDW
15        4 'R \RX VHH VXE SDUW RI WKDW VWDWHPHQW                15   \HV                                  
16     ZKHUH 0U +LOO VDLG ZH ZHUH EHKLQG ZLWK WKDW SURGXFW              16         4 $UH \RX IDPLOLDU ZLWK WKDW WHUP"
17     RIIHULQJ"                                                         17         $ , GRQ W NQRZ FRQWH[W WKDW KH V ORRN DW LW
18        $ <HV                                                         18   , P IDPLOLDU ZLWK WHUP UHIUHVK F\FOH
19        4 'R \RX KDYH DQ XQGHUVWDQGLQJ ZKDW SURGXFW                    19         4 :KDW LV LV \RXU XQGHUVWDQGLQJ RI WKH WHUP
20     RIIHULQJ KH V UHIHUULQJ WR"                               20   UHIUHVK F\FOH"                           
21            05 3$55,6+ 2EMHFWLRQ FDOOV IRU                           21         $ $QGV UHIUHVK F\FOH LV WLPH SHULRG WKDW
22     VSHFXODWLRQ                                                      22   \RX WU\ WR UHIUHVK D FXVWRPHUV LQVWDOODWLRQ RI
23                                                                       23   VRPHWKLQJ WKDW WKH\ RZQ
                                                                         24         4 :KDW GRHV LW PHDQ WR UHIUHVK WKH
                                                                         25   LQIRUPDWLRQ WKDW VRPHWKLQJ WKDW D FXVWRPHU RZQV"         



                                                                                                   8 (Pages 29 to 32)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 11 of 57

                                                            Page 33                                                                   Page 34
 1         $ ,Q RXU LQGXVWU\ ZKHQ FXVWRPHUV GHSOR\                   1          05 3$55,6+ 2EMHFWLRQ FDOOV IRU              
 2     HTXLSPHQW WKDW HTXLSPHQW LV LQ SODFH IRU D SHULRGV                    2   VSHFXODWLRQ
 3     XQWLO LW FRPH WR , XQGHUVWDQG RI LW V OLYH F\FOH HQG                  3
 4     RI VDOH RI OLIH D UHIUHVK FDQ EH WKH RSHUDWLRQ RI
 5     UHIUHVKLQJ WKDW ZLWK QHZHU \RX NQRZ IDVWHU EHWWHU            5          05 +($36 :KHQ KH UHIHUV WR D ZHDNQHVV 
 6     HTXLSPHQW                                                            6   LQ RXU FORXGV VROXWLRQ GR \RX NQRZ ZKDW FORXG
 7         4 ,V WKHUH VSHFLILF HTXLSPHQW WKDW \RX UH                         7   VROXWLRQ KH V WDONLQJ DERXW
 8     UHIHUULQJ WR"                                                         8          05 3$55,6+ 2EMHFWLRQ FDOOV IRU
 9         $ , ZDV VSHDNLQJ LQ JHQHUDO WR ZKDW UHIUHVK                       9   VSHFXODWLRQ
10     LV LQ LQGXVWU\ WHUPV                                        10
11         4 *RW LW ,I \RX FDQ WXUQ WKH SDJH WXUQ WR
12     SDJH  SOHDVH 'R \RX VHH VWDUWLQJ ZLWK VHFRQG
13     VHQWHQFH VRUU\ WDNLQJ D VWHS EDFN GR \RX VHH ERWWRP                  13          05 3$55,6+ 2EMHFWLRQ FDOOV IRU
14     RI WKH SDJH LW VD\V ULFK KLOO 6\PDQWHF FRUSRUDWLRQ                   14   VSHFXODWLRQ
15     LQGHSHQGHQW GLUHFWRU"                          
16         $ <HV
17         4 6HFRQG VHQWHQFH UHDG , WKLQN ODUJHVW
18     VLQJOH IDFWRU DIIHFWLQJ WKLV GRZQZDUGV WUHQGV LV                     18   %< 05 +($36
19     ZKDW , VSRNH DERXW LQ P\ LQLWLDO UHPDUNV ZKLFK LV                    19       4 7KH SDVVDJH WKHQ UHDGV
20     SDFWV WKDW RXU FRUH EXVLQHVV ZKLFK LV %OXH &RDW              20             $QG DV , VSRNH DERXW LW LQ P\ WH[W ZH
21     VHUYLFH RXU FXVWRPHUV PRYLQJ WR FORXGV PRUH TXLFNO\                  21             LQ IDFW KDYH VWUHQJWKHQHG WKDW FORXG
22     RND\ ZH KDG D ZHDNQHVV LQ RXU FORXGV VROXWLRQ GR \RX                 22             RIIHU VR ZH WKLQN ZH KDYH WKDW SLHFH
23     VHH WKDW \HV                                                        23             IL[HG %XW WKH IDFW WKDW WKH FXVWRPHU
24         4 :KDW LV \RXU XQGHUVWDQGLQJ E\ RI WKDW                          24             PRYHV ZH GRQ W ZDQW WR WU\ WR IRUFH
25     VWDWHPHQW"                                                   25             WKH FXVWRPHUV QRW WR JR ZKHUH WKH\        


                                                            Page 35                                                                   Page 36
 1                  ZDQW VR ZH UH LQ D PXFK EHWWHU        
 2                  SRVLWLRQ WR UHWDLQ RXU NH\ FXVWRPHUV
 3                  LQWR WKH FORXG QRZ WKDW ZH YH LPSURYHG                   3      4 7R EHVW RI \RXU NQRZOHGJH LV LW VWDQGDUG
 4                  WKH SURGXFW %XW WKH IDFW WKDW RXU                       4   WKDW SULRU WR HDUQLQJV FDOOV VRPHRQH ZLOO SUHSDUH
 5                  KDUGZDUH EXVLQHVV LV GHFOLQLQJ PRUH              5   PDWHULDOV IRU SHUVRQ ZKR LV JRLQJ WR VSHDN RQ        
 6                  UDSLGO\ WKDQ ZH DQWLFLSDWHG WKDW V                      6   HDUQLQJV FDOO"
 7                  ZKDW OHG WR WKLV GRZQ  GRZQZDUG                        7      $ , ZRXOG RQO\ VSHFXODWH WKDW V WKH FDVH ,
 8                  SRVLWLRQ                                               8   GRQ W KDYH D IDPLOLDULW\ ZLWK KRZ WKH SURFHVV JRHV
 9            'R \RX VHH WKDW"                                               9   DW 6\PDQWHF
10         $ <HV                                                   10      4 $QG MXVW VR WKH UHFRUG LV FOHDU \RX GRQ W 
11         4 'R \RX KDYH DQ XQGHUVWDQGLQJ RI ZKDW WKDW                      11   KDYH D YLHZ DV WR ZKHWKHU 0U +LOO VWDWHPHQW LV
12     SDUW RI 0U +LOO V UHPDUNV PHDQV"                                    12   DFFXUDWH GR \RX"
13            05 3$55,6+ 2EMHFWLRQ FDOOV IRU                              13      $ +DUG IRU PH WR XQGHUVWDQG KLV SHUVSHFWLYH
14     VSHFXODWLRQ                                                         14   ZKDW KH ZDV VD\LQJ , FDQ W MXGJH DFFXUDF\ RI LW
15            7+( :,71(66 ,W V D OLWWOH YDJXH ,                   15      4 2ND\ <RX FDQ SXW WKDW GRFXPHQW DVLGH , 
16     FDQ JXHVV EXW , GRQ W FDUH WR JXHVV LQ D SURFHHGLQJ                  16   ZLOO KDQG \RX"
17     OLNH WKLV                                                           17          05 +($36 , ZLOO KDQG \RX H[KLELW 
18     %< 05 +($36                                                        18   EHDUV %DWHV VWDPS 6<0 ]HUR WKUHH ' 
19         4 $QG LI , ZDQW WRGD\ EHWWHU XQGHUVWDQG                          19   ([KLELW           PDUNHG IRU LGHQWLILFDWLRQ
20     0U +LOO V UHPDUNV KHUH KRZ ZRXOG , GR WKDW"                 20      $ 6RUU\ DERXW WKDW                     
                                                                            21      4 1R ZRUULHV \RX VKRXOG WDNH DOO WLPH \RX
                                                                            22   IHHO \RX QHHG WR DQVZHU TXHVWLRQV ZKHQ , JLYH \RX D
                                                                            23   GRFXPHQWV , ZLOO DOVR GR P\ YHU\ EHVW WR SRLQW WR
                                                                            24   \RX VSHFLILF SDUW VR , P QRW MXVW VD\LQJ ZKDW LV
                                                                            25   KHUH                                 



                                                                                                    9 (Pages 33 to 36)
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 12 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                        
                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO DIVISION


     SYMANTEC CORPORATION,
                 Plaintiff,
     vs.                                 Case No. 3:17-cv-04426-JST
     ZSCALER, INC.,
                 Defendant.
     --------------------------/




               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY


           30(B)(6) DEPOSITION OF SYMANTEC CORPORATION
                     DESIGNEE:    STEVEN SCHOENFELD
                           Palo Alto, California
                         Tuesday, June 25, 2019




     Reported by:
     JANIS JENNINGS
     CSR No. 3942, CLR, CCRR
     Job No. 47037


                    +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                        ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 13 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1         A.   I believe so.     They would -- they would
  2   interpret it to be that it was the first instance of
  3   those capabilities being added.
  4         Q.   And "MA," again, is "malware analysis"?
  5         A.   Yes.
  6         Q.   And "CAS"?    Remind me.
  7         A.   "Content analysis."
  8         Q.   "Content analysis."
  9              Let me show you what was previously marked
 10   as Exhibit 1035, which is a Thomson Reuters
 11   StreetEvents edited transcript of Symantec's Q4 2019
 12   earnings call.
 13         A.   Uh-huh.
 14         Q.   Did you -- by the way, did you participate
 15   in the preparation of a Symantec CEO or CFO for this
 16   earnings call?
 17         A.   No.
 18         Q.   Have you seen this document before?
 19         A.   I have not seen the document.       I listened
 20   to the earnings call.
 21         Q.   This is not something you reviewed
 22   specifically in preparation for today, though, is
 23   it?
 24         A.   No.    I did not review.
 25         Q.   So if you turn to page 3, you see there's


                       +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                           ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 14 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1   a -- at the beginning there are comments by
  2   Richard S. Hill; right?
  3         A.   Uh-huh.
  4         Q.   And Richard S. Hill as of the date of this
  5   earning call was the interim chief executive officer
  6   of Symantec?
  7         A.   That's correct.
  8         Q.   He had replaced Greg Clark, who had left --
  9         A.   Correct.
 10         Q.   -- a few weeks before?
 11         A.   Right around then.
 12         Q.   And Mr. Hill's comments start on page 3 and
 13   then continue over to page 5.        I want to direct your
 14   attention to the second full paragraph on page 5.
 15              Are you there?
 16         A.   Yes.
 17         Q.   And can you read the first sentence of that
 18   paragraph.
 19         A.   Of the second full paragraph?
 20         Q.   Yes.   Beginning "Our ProxySG."
 21         A.   Yes.
 22              "Our ProxySG and Web Security Service
 23              product plus Advanced Threat Detection
 24              protection bundle has been the biggest
 25              surprise providing us headwinds."


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 15 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1         Q.   And you said you heard -- you listened to
  2   this earnings call as it happened?
  3         A.   Yes.
  4         Q.   What did Mr. Hill mean when he said it was
  5   the biggest -- "the ProxySG and Web Security Service
  6   product plus Advanced Threat Detection protection
  7   bundle has been the biggest surprise, providing us
  8   headwinds"?
  9              MR. PARRISH:    Objection.     Calls for
 10   speculation.
 11   BY MR. WERDEGAR:
 12         Q.   What did Mr. Hill mean by that?
 13




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 16 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         



  3         Q.   And then remind me again:       the Advanced
  4   Threat Detection protection bundle, what is that?
  5         A.   I'm not sure what that refers to.
  6         Q.   Okay.   But ProxySG is the appliance-based
  7   web security -- secure web gateway we have been
  8   talking about; right?
  9         A.   Yes.
 10         Q.   And then Web Security Service is the
 11   cloud -- Symantec's cloud-based --
 12         A.   Yes.
 13         Q.   -- product; right?
 14              Mr. Hill went on to state on the earnings
 15   call:
 16              "The ProxySG business, which is the
 17              Blue Coat hardware Proxy bundle, has
 18              fallen off quicker than we anticipated,
 19              and, as a result, we've not experienced
 20              as large a refresh cycle as we expected."
 21              Do you see that?
 22         A.   Yes.
 23         Q.   So what do you understand Mr. Hill to be
 24   stating there?




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 17 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         

  2         Q.   Now, he's saying "we."      Was there -- when
  3   he says "we anticipated," do you know who the "we"
  4   is?


  6         Q.   Do you know what was anticipated?




  9         Q.   And he writes, "We've not experienced as
 10   large a refresh cycle as we expected."
 11              How large a refresh cycle was expected?


 13         Q.   Okay.   Do you think this is a true
 14   statement, that "The ProxySG business, which is the
 15   Blue Coat hardware Proxy bundle, has fallen off
 16   quicker than we anticipated, and as a result, we've
 17   not experienced as large a refresh cycle as we
 18   expected"?




 25         Q.   Mr. Hill goes on to state:


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 18 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1              "The cause is clear.      The move to the
  2              cloud was much quicker than thought."
  3              Do you see that?
  4         A.   Yes.
  5         Q.   Is that a true statement?
  6



  8         Q.   Was it faster than Symantec thought it
  9   would be?
 10



 12         Q.   That's not an answer to my question.         I
 13   asked you:     Was it faster?    Was the move to the
 14   cloud faster than Symantec thought it would be?




 18         Q.   And you don't know what others inside
 19   Symantec thought?
 20         A.   I don't know if they had a different
 21   expectation than the analysts.
 22         Q.   And by "the analysts," who are you
 23   referring to, specifically?
 24         A.   Primarily Gartner.
 25         Q.   Are there any other


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 19 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1   to besides Gartner for secure web gateway industry
  2   trends?
  3         A.   Yes.
  4         Q.   Which are the other ones that you look to?
  5         A.   I'll often look at IDC, at Radicati--
  6         Q.   Say that one again.      Radi- --
  7         A.   Radicati.
  8         Q.   The reporter might want you to spell that.
  9         A.   R-a-d-i-c-a-t-t-i.
 10              Those -- primarily Gartner and IDC, and
 11   then you have a smattering of other analysts.
 12         Q.   Mr. Hill goes on, still in the second full
 13   paragraph on page 5 of Exhibit 1035:
 14              "We were behind with our product
 15              offering, but today are back with
 16              superior performance through our
 17              competitor, supported by a growth
 18              rate twice the market growth."
 19              Do you see that?
 20         A.   I do.
 21         Q.   Do you agree that Symantec was behind with
 22   its product offering at one point?




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 20 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         



  3         Q.   When did you have a conversation with
  4   Mr. Hill?
  5         A.   A couple of weeks before the earnings call.
  6         Q.   Did you understand that that conversation
  7   was in connection with preparing for the earnings
  8   call?


 10         Q.   Okay.




 14         Q.   Okay.   And what did you -- tell me
 15   everything you remember about that conversation.




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 21 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1         Q.   So when he refers to "We were behind with
  2   our product offering,"




  6         Q.   Okay.    Do you know whether or not he's
  7   referring to anything else?


  9         Q.   Do you know who else Mr. Hill talked to to
 10   prepare for the earnings call or who he talked to to
 11   prepare for the earnings call?
 12         A.   Oh, I'd be guessing.
 13         Q.   Do you know who else he talked to to get an
 14   overview of the business when he took over as CEO?
 15         A.   Yes.
 16         Q.   Who else did he talk to?
 17         A.   I know that


 19         Q.   Anyone else, that you're aware of?


 21         Q.   Who is


 23         Q.   Do you know whether




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 22 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1              MR. PARRISH:    Objection.     Calls for
  2   speculation.




  5   BY MR. WERDEGAR:
  6         Q.   Do you know what




 13         Q.   Were you part of that conversation?




 17         Q.   You gave a presentation to Rick Hill?
 18         A.   Yes.
 19         Q.   It involving slides?
 20         A.   Yes.




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 23 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6FKRHQIHOG 6WHYHQ                       -XQH  

                                                                         
  1         Q.   What was -- when was




  5              MR. WERDEGAR:     Counsel, do you know whether
  6   that has been produced?
  7              MR. PARRISH:    It was produced last night.
  8              MR. WERDEGAR:     Produced along with the
  9   11,000 pages that we got last night?
 10              MR. PARRISH:    It was produced in its own
 11   production by itself.
 12              MR. WERDEGAR:     All right.    Why don't we go
 13   off the record.     I want to see if I can get a copy
 14   of that document, because...
 15              THE VIDEOGRAPHER:     We are going off the
 16   record.    The time is 4:01 p.m.      This marks the end
 17   of media No. 5.
 18              (Off the record.)
 19              THE VIDEOGRAPHER:     We are back on the
 20   record.    The time is 4:14 p.m.      This marks the
 21   beginning of media No. 6.
 22              THE WITNESS:    Before we begin, if I could
 23   correct one thing?
 24   BY MR. WERDEGAR:
 25         Q.   Okay.


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 24 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2                   THE VIDEOGRAPHER:     Good morning.    My name is

    3       Dash Arnott, videographer, representing Henderson Legal

    4       Services.    Today is June 28, 2019.      The time on the

    5       monitor is 9:06 a.m. and we are now going on the video

    6       record.

    7                   This is the video recorded deposition of Lana

    8       Knop, in the matter of Symantec versus. Zscaler, case

    9       number 3:17-cv-04426-JST.       It is being taken on behalf

   10       of Keker Van Nest.

   11                   May we please have introductions of counsel

   12       and whom they represent.

   13                   MR. LAM:   Leo Lam from Keker, Van Nest &

   14       Peters, for Zscaler.

   15                   MS. GRISSUM:   Morgan Grissum with Baker Botts

   16       on behalf of plaintiff, Symantec Corporation.

   17                   THE VIDEOGRAPHER:    Thank you.    The court

   18       reporter today is Cheryl Haab, will now swear in the

   19       witness.

   20                                   --oOo--

   21                                  Whereupon,

   22                                  LANA KNOP,

   23                     having been called as a witness,

   24                   was duly sworn by the court reporter

   25                         and testified as follows:


                                                          ROUGH DRAFT 2
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 25 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2       about Symantec being slow to provide cloud offerings?

    3                 MS. GRISSUM:     Objection.    Vague.

    4                 THE WITNESS:

    5

    6       BY MR. LAM:

    7            Q    Right.

    8            A    From who?

    9            Q    From Symantec.

   10            A

   11            Q    I'll show you an example.       I'll hand you

   12       what's been previously marked as exhibit 1035.          I'll

   13       represent to you this was an edited transcript of a

   14       Symantec earnings call, might have been the most recent

   15       earnings call, dated May 9, 2019.        Were you aware of

   16       such an earnings call conducted by Symantec?

   17            A    Yeah, but I didn't call into it.

   18            Q    Are you generally aware of what was said or --

   19       never mind the specific statements, but are you aware

   20       of the general contents of this particular earnings

   21       call?

   22            A    No.

   23            Q    Have you ever seen this transcript before

   24       today?

   25            A    No.


                                                         ROUGH DRAFT 53
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 26 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2            Q    No?

    3                 Will you turn to page 5 of this transcript.

    4        -- actually, let me take it from the top so there's no

    5       confusion here, Ms. Knop.

    6                 On page 3 on page 3, do you see Richard S

    7       hill's name there?

    8            A    Yes.

    9            Q    He's interim CEO of Symantec; is that right?

   10            A    Yes.

   11            Q    So the statements that follow his name, these

   12       are statements that will being attributed to him, they

   13       carry all the way -- at least this segment of his

   14       statements carry all the way through much of page 5 of

   15       the transcript.     So I'd like you to turn to page 5.

   16       Staying with Mr. Hill's statements and not moving

   17       forward to the next speaker statements, which is

   18       Nicholas Noviello, if you look at page 5, the second

   19       full paragraph begins with the phrase, our ProxySG and

   20       web security service.      Do you see that?

   21            A    Yes.

   22            Q    Will you read that paragraph to yourself,

   23       please, and let us know when you're done.

   24            A    Okay.

   25            Q    Within that paragraph, Mr. Hill stated, the


                                                         ROUGH DRAFT 54
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 27 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2       move to the cloud was much quicker than thought.          We

    3       were behind with our product offering, but today are

    4       back with superior performance through our competitor

    5       and so forth.

    6                   Do you see that?

    7            A      Yes.

    8            Q      So do you have any idea what Mr. Hill was

    9       referring to by saying that we were behind with our

   10       product offering?

   11                   MS. GRISSUM:   Objection.    Speculation.

   12                   THE WITNESS:

   13

   14

   15

   16

   17       BY MR. LAM:

   18            Q      Have you ever heard feedback within Symantec

   19       or outside Symantec, to the effect that Symantec was

   20       slower to move to the cloud than others in the

   21       industry?

   22                   MS. GRISSUM:   Objection.    Compound.

   23                   THE WITNESS:

   24

   25                   ///


                                                         ROUGH DRAFT 55
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 28 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2       BY MR. LAM:

    3            Q     I'm asking

    4

    5                  MS. GRISSUM:    Objection.    Vague.

    6                  THE WITNESS:    For what product?

    7       BY MR. LAM:

    8            Q     For any product.

    9            A

   10

   11            Q     Will you go to page 11 of this transcript,

   12       please.    The bottom of that page, Ms. Knop, has

   13       statements again attributed to Mr. Hill and there's.

   14       There's one paragraph at the bottom of page 11

   15       attributed to him.      Will you read that paragraph to

   16       yourself and let us know when you're done, it begins

   17       with the phrase, "while I'll give my best analysis."

   18                  Do you see that?

   19            A     Yes.   All right.

   20            Q     In that particular paragraph, Mr. Hill refers

   21       to quote, our core business, which is the Blue Coat

   22       systems.    Do you see that?

   23            A     Yes.

   24            Q     Do you know which products he was talking

   25       about in particular?


                                                         ROUGH DRAFT 56
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 29 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2              A

    3                   MS. GRISSUM:   Objection.    Speculation.

    4                   THE WITNESS:

    5       BY MR. LAM:

    6              Q    Yes, I'm referring to that part of his

    7       statement.    Our core business which is the Blue Coat

    8       systems.    Do you know if he was talking about any

    9       Symantec product?

   10                   MS. GRISSUM:   Objection.    Speculation.

   11                   THE WITNESS:

   12

   13

   14

   15       BY MR. LAM:

   16              Q    Right.   In response to one of my earlier

   17       questions, you said that Symantec has 40 or more

   18       products.

   19              A    Yes.

   20              Q    Yes.   So I'm trying to see -- I'm trying to

   21       ask you within those 40 products or more, you meant to

   22       include what Mr. Hill refers to as "our core business,

   23       which is the Blue Coat systems"?

   24              A    Of the 40, yes, Blue Coat products are there,

   25       yes.


                                                         ROUGH DRAFT 57
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 30 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2            Q     But you don't believe

    3                                          is that right?

    4            A

    5

    6            Q     What is the

    7            A

    8            Q     What other business of Symantec's do you

    9       consider

   10            A

   11            Q     Any others?

   12            A     Those are the big areas.

   13            Q     Following the part -- the excerpt that I read,

   14       Mr. Hill also stated, "and we had a weakness in our

   15       cloud solution."

   16                  Do you know if by "cloud solution" he was

   17       referring to any Symantec product in particular?

   18                  MS. GRISSUM:    Objection. Speculation.

   19                  THE WITNESS:

   20                  (Simultaneous colloquy.)

   21       BY MR. LAM:

   22            Q     You didn't contribute to preparing any of the

   23       statements that were made in this earnings call; is

   24       that right?

   25            A


                                                         ROUGH DRAFT 58
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
        Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 31 of 57



    1
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **

    2            Q    Do you disagree with what Mr. Hill is saying

    3       here?

    4                 MS. GRISSUM:     Objection.    Vague.   Speculation.

    5                 THE WITNESS:

    6       BY MR. LAM:

    7            Q

    8            A

    9

   10

   11            Q    But you wouldn't know why he made these

   12       statements; is that right?

   13            A

   14            Q    Okay.    Let's put that aside.

   15            Q    Let me re-ask that last question because I

   16       don't think the Q and A came across clearly.          I should

   17       have asked do you know why Mr. Hill made those

   18       statements?

   19            A

   20            Q    I'm handing you what's been marked

   21       Exhibit 1206, Ms. Knop.

   22                 (Defendants' Exhibit 1206 was marked.)

   23       BY MR. LAM:

   24            Q    Please tell us whether you've seen

   25       Exhibit 1206 before today.


                                                         ROUGH DRAFT 59
** ROUGH DRAFT * NOT CERTIFIED *        NOT TO BE CITED AS ORIGINAL TRANSCRIPT **
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 32 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                        
                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO DIVISION


     SYMANTEC CORPORATION,
                 Plaintiff,
     vs.                                 Case No. 3:17-cv-04426-JST
     ZSCALER, INC.,
                 Defendant.
     --------------------------/




               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY


           30(B)(6) DEPOSITION OF SYMANTEC CORPORATION
                      DESIGNEE:    KAYVON SADEGHI
                           Palo Alto, California
                         Thursday, May 30, 2019




     Reported by:
     JANIS JENNINGS
     CSR No. 3942, CLR, CCRR
     Job No. 46703


                    +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                        ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 33 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   necessarily characterize it as early or late.
  2              MR. LAM:    Let's mark this as the next in
  3   order.    1035, I believe.
  4              (Exhibit 1035 marked for identification.)
  5   BY MR. LAM:
  6        Q.    Mr. Sadeghi, the court reporter has handed
  7   you what has been marked Exhibit 1035, which I will
  8   represent to you is a copy of a -- well, what's
  9   entitled "Edited Transcript" put out by Thomson
 10   Reuters that we obtained from the Internet that
 11   appears to reflect a very recent earnings call by
 12   Symantec.    To be exact, as the cover page of
 13   Exhibit 1035 shows, this is dated May 9, 2019, and
 14   it's for Q4 2019 Symantec.
 15              Have you ever had occasion as director of
 16   competitive marketing to review the contents of any
 17   Symantec earnings calls?
 18        A.    Before the release?
 19        Q.    Either before or after release.        I mean,
 20   have you ever reviewed -- let me -- let me ask you a
 21   different question.
 22              First, are you aware of the May 19, 2019
 23   earnings calls that I'm referring to by way of
 24   Exhibit 1035?     Were you aware of it?
 25        A.    I'm assuming this is the latest earnings


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 34 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   call?
  2        Q.    I don't know whether it's the latest
  3   Symantec earnings call.        I'm just asking you whether
  4   you're aware of this particular earnings call,
  5   May 19- -- excuse me -- May 9th, 2019.
  6              MR. WALTERS:    Counsel, has this document
  7   been produced?
  8              MR. LAM:    I don't know whether it's been
  9   produced yet, but we'll produce it if we haven't.
 10              MR. WALTERS:    I'm going object to the
 11   questions surrounding this document.         It's not been
 12   produced.    It also appears to be outside the scope
 13   of his testimony.
 14              Will you give me a standing objection on
 15   that?
 16              MR. LAM:    Sure.   You can have your standing
 17   objection.
 18   BY MR. LAM:
 19        Q.    Mr. Sadeghi, I don't know whether May 9,
 20   2019 is the most recent Symantec earnings call date.
 21   But I'm asking you whether you're aware of this
 22   particular earnings call on that date.
 23        A.    I believe this is the latest one.        And if it
 24   is, yes, I am.     May 9th...    I believe so.
 25        Q.    I -- if my math is correct, this would --


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 35 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   this would have been three weeks ago?
  2        A.    Correct.    Yeah.   That's what I'm saying.
  3   It's probably the latest one, and if that's the
  4   case, yes, I am aware of it.
  5        Q.    I can represent to you that we pulled this
  6   off the Internet less than three weeks ago.
  7        A.    What I'm not clear on -- what do you mean by
  8   "aware"?    I mean, are you asking me whether I know
  9   the contents of it?
 10        Q.    Well, first, let me just ask you a basic
 11   foundational question.       Were you aware that Symantec
 12   had an earnings call on May 9th?
 13        A.    Yes.
 14        Q.    Are you generally familiar with the contents
 15   of that earnings call?
 16        A.    Yes.
 17        Q.    The edited transcript that's reflected in
 18   Exhibit 1035, if you will turn to the first page
 19   after the cover page -- and I apologize.          I don't
 20   have a litigation production number on -- on this
 21   particular exhibit, and Mr. Walters might be correct
 22   about the possibility that we haven't produced this
 23   yet because it's such a recent document.
 24              But there are, thankfully, page numbers on
 25   the bottom right-hand corner of the transcript


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 36 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   itself.    Do you see page 2?
  2        A.    I do.
  3        Q.    Do you see the top section of page 2 where
  4   it refers to "Corporate Participants"?
  5        A.    Yes.
  6        Q.    Okay.    Everybody listed, except for perhaps
  7   Vincent Pilette, P-i-l-e-t-t-e, is someone at
  8   Symantec Corporation presently; is that correct?
  9        A.    No.
 10        Q.    Who among these listed corporate
 11   participants is no longer at Symantec, to your
 12   knowledge?
 13        A.    Nicholas Noviello.      And I have no idea
 14   whether the first two people are -- still are with
 15   the company.      I don't know of them.
 16        Q.    So you know that Nicholas Noviello has
 17   between three weeks ago and today left Symantec; is
 18   that correct?
 19        A.    Correct.
 20        Q.    Who was formerly executive VP and CFO; is
 21   that right?
 22        A.    That's correct.
 23        Q.    Is Richard Hill still at Symantec?
 24        A.    He is.
 25        Q.    What's his current position?


                       +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                           ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 37 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1        A.    He's the interim CEO.
  2        Q.    Will you please turn to page 5 of the
  3   transcript.
  4        A.    And I'm sorry.     I need to correct something.
  5   Arthur is actually part of the company.          It's just
  6   that he's known by a different name.
  7        Q.    You were referring to Mr. Gilliland?
  8        A.    I believe, yes.
  9        Q.    Okay.   Please turn to page 5 of the
 10   transcript.     And I'll just tell you now that the
 11   premise of my question or my questions about this
 12   transcript is the --




 16        A.    Uh-huh.
 17        Q.    If you look at the second full paragraph on
 18   page 5 -- and these are statements that are
 19   attributed to Mr. Hill -- if you could just read
 20   that paragraph to yourself, and let us know when you
 21   are done.
 22        A.    Second --
 23        Q.    Second full paragraph, the paragraph that
 24   begins with the phrase "Our ProxySG and Web Security
 25   Service."


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 38 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1              Do you see that?
  2        A.    Yeah, I do.
  3        Q.    All right.    Please read that paragraph to
  4   yourself, and let us know when you're done.
  5        A.    Okay.   Just -- just that paragraph?
  6        Q.    Yes.
  7        A.    Okay.
  8        Q.    In response to my questions, you should feel
  9   free to read as much of this document as you want.
 10        A.    Sure.
 11        Q.    Now, earlier today you explained that
 12   ProxySG refers to an on-prem product; right?
 13        A.    Correct.
 14        Q.    "Web Security Service," or "WSS," refers to
 15   something that's in-cloud; correct?
 16        A.    Correct.
 17        Q.    The second statement in the paragraph you
 18   just read says:
 19              "The ProxySG business, which is the
 20              Blue Coat hardware proxy bundle, has
 21              fallen off quicker than we anticipated,
 22              and as a result, we have not experienced
 23              as large of a refresh cycle as we
 24              expected."
 25              Do you see that?


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 39 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1        A.    I do.
  2        Q.    It continues:
  3              "The cause is clear.      The move to the
  4              cloud was much quicker than we thought."
  5              I'll stop right there.


  7        A.
  8        Q.    The paragraph continues:
  9              "We were behind with our product
 10              offering, but today, are back with
 11              superior performance through our
 12              competitor, supported by a growth
 13              rate twice the market growth, but
 14              unfortunately, from a much smaller
 15              base."
 16              Do you see that?
 17        A.    Uh-huh.    Yes.
 18        Q.    What competitor -- do you have any idea what
 19   competitor is being referred to here?
 20              MR. WALTERS:      Objection.   Calls for
 21   speculation.
 22              THE WITNESS:
 23   BY MR. LAM:
 24        Q.    So going back to the premise of my questions
 25   about this particular earnings call, Mr. Sadeghi,


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 40 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   here Mr. Hill says, "We were behind with our product
  2   offering," and I take that to mean the move to the
  3   cloud, which is in the preceding sentence.          Do you
  4   read it the same way?
  5        A.
  6        Q.    So do you have any idea what Mr. Hill is
  7   referring to by "being behind with our product
  8   offering"?
  9        A.




 21              (Clarification requested by Reporter.)
 22              THE WITNESS:
 23   BY MR. LAM:
 24        Q.    Is email considered a consumer product?
 25        A.    No.


                       +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                           ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 41 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1        Q.    If you go to the next paragraph -- so hang
  2   on before we move on.
  3        A.    Sure.
  4        Q.    It's fair to say you don't know for sure
  5   what Mr. Hill meant by "We were behind with our
  6   product offering"; right?
  7        A.


  9        Q.    Okay.   So you might not know what he means.
 10   Do you have any idea what his motivation for saying
 11   that was?
 12              MR. WALTERS:    Objection.     Calls for
 13   speculation.
 14              THE WITNESS:
 15   BY MR. LAM:
 16        Q.    If you go to the next paragraph, it refers
 17   to something called "SEP," or "Symantec endpoint
 18   product."    Do you see that?
 19        A.    I do.
 20        Q.    All right.    Would you read that short
 21   paragraph to yourself --
 22        A.    Sure.
 23        Q.    -- and let us know when you're done.
 24        A.    Done.
 25        Q.    Is SEP what you previously referred to as


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 42 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   "endpoint product"?
  2        A.    Correct; yes.
  3        Q.    I take this paragraph describing SET -- SEP
  4   to be distinct from the earlier paragraph describing
  5   ProxySG and WSS.      Do you view it the same way?
  6        A.    Let me read the two again.       Give me a
  7   minute.
  8

  9        Q.    So in the previous paragraph where Mr. Hill
 10   states, "We were behind with our product offering,"
 11   when I earlier asked you what he might have meant by
 12   that,                                             .   Does
 13   reading the next paragraph indicate to you that he
 14

 15              MR. WALTERS:    Objection.     Calls for
 16   speculation.
 17              THE WITNESS:




 24   BY MR. LAM:
 25        Q.    You said earlier that you might have heard


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 43 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   statements to the effect that Symantec
                                                 but you were not
  3   certain.
  4              Sitting here today and before reading this
  5   transcript,




  9              MR. WALTERS:    Objection.     Asked and
 10   answered.
 11              THE WITNESS:    I'm sorry.     What was that?
 12              MR. WALTERS:    You can answer.
 13              THE WITNESS:    Oh, okay.
 14              Can you repeat the question, please.
 15   BY MR. LAM:
 16        Q.    Yes.    You tell me whether it's a fair
 17   recapture of your --
 18        A.    Sure.
 19        Q.    -- earlier testimony.
 20              I believe you suggested, if not outright
 21   said, that it's possible you've heard statements
 22




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 44 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1        A.
  2        Q.    I'm asking --     I'm testing that proposition,
  3   Mr. Sadeghi.     Is it really the case




  9              MR. WALTERS:    Objection.     Asked and
 10   answered.
 11              THE WITNESS:    I think what I was saying is
 12   that




 16   BY MR. LAM:
 17        Q.    I'm asking no longer


 19        A.    Uh-huh.
 20        Q.


 22              MR. WALTERS:    Objection.     Asked and
 23   answered.
 24              THE WITNESS:
 25   / / /


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 45 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   BY MR. LAM:
  2        Q.    Let's move on in this transcript to page 11.
  3   At the bottom segment of this page, Richard Hill is
  4   again quoted.      I'll just read this.     Do you see the
  5   phrase, "Well, I'll give my best analysis"?
  6        A.    Yeah.
  7        Q.    Okay.   He's quoted as saying:
  8              "Well, I'll give my best analysis that
  9              I've had since I've been working on this
 10              data for about 3 weeks.      I think the
 11              largest single factor affecting this
 12              downward trend is what I spoke about in
 13              my initial remarks which is the fact
 14              that our core business, which is the
 15              Blue Coat systems, our customers are
 16              moving to the cloud more quickly, okay?
 17              And we had a weakness in our cloud
 18              solution."
 19              All right.    Do you see that so far?
 20        A.    I do.
 21        Q.    Do you agree with these statements?
 22




                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 46 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1        Q.    Have you heard statements to this effect
  2   before reading what I just quoted from Mr. Hill?
  3




  7        Q.    Can you identify any particular weaknesses
  8   in Symantec's cloud solution that Mr. Hill might be
  9   referring to here?
 10              MR. WALTERS:    Objection.     Calls for
 11   speculation.
 12              THE WITNESS:




 15   BY MR. LAM:
 16        Q.    I won't read the rest of this into the
 17   transcript.     But would you read the rest of the
 18   paragraph --
 19        A.    Sure.
 20        Q.    -- at the bottom of page 11 to yourself, and
 21   let us know when you're done.
 22        A.    Sure.   Okay.
 23        Q.    Mr. Sadeghi, as director of competitive
 24   marketing, you help fashion statements to be made by
 25   Symantec's sales engineers and nonengineering


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 47 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   salespeople; is that correct?
  2        A.    That's correct.
  3        Q.    Those statements include statements to
  4   potential customers; right?
  5        A.    Correct.
  6        Q.    Do they also include statements beyond that
  7   to the public more broadly?
  8        A.    No.
  9        Q.    "No."
 10        A.    No.
 11        Q.    Do you personally have any input into
 12   statements that are made at Symantec's earnings
 13   calls?
 14        A.
 15        Q.    Is there anything you read from the
 16   paragraph that is at the bottom of page 11 of this
 17   transcript -- and I saw that you continued through
 18   the top of page 12 -- anything in there that you
 19   disagree with?
 20              MR. WALTERS:    Objection.     Vague.
 21              THE WITNESS:    I have to read it again




 25   / / /


                       +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                           ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 48 of 57

     +,*+/< &21),'(17,$/  $77251(<6 (<(6 21/<
6DGHJKL .D\YRQ                          0D\  

                                                                         
  1   BY MR. LAM:
  2        Q.    Do you know why Mr. Hill sounds


  4              MR. WALTERS:    Objection.     Calls for
  5   speculation.
  6              THE WITNESS:


  8   BY MR. LAM:
  9        Q.    Do you know whom Mr. Hill gets the
 10   information that's reflected in the paragraph at the
 11   bottom of page 11 from?
 12        A.
 13        Q.    Do you know who at Symantec has any input to
 14   statements that are made at Symantec earnings calls?
 15        A.


 17        Q.    Is there anybody from the competitive
 18   marketing team that participates in the process of
 19   preparing for an earnings call?
 20        A.
 21              MR. LAM:    Let's take our lunch break.
 22              THE VIDEOGRAPHER:     We are going off the
 23   record.    The time is 12:40 p.m.      This marks the end
 24   of media No. 3.
 25              (Luncheon recess.)


                     +HQGHUVRQ /HJDO 6HUYLFHV ,QF
                         ZZZKHQGHUVRQOHJDOVHUYLFHVFRP
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 49 of 57

     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
Sadeghi, Kayvon                           May 30, 2019

                                                                         245
  1                 I, JANIS JENNINGS, CSR No. 3942, Certified
  2      Shorthand Reporter, certify:
  3                 That the foregoing proceedings were taken
  4      before me at the time and place therein set forth, at
  5      which time the witness was duly sworn by me;
  6                 That the testimony of the witness, the
  7      questions propounded, and all objections and statements
  8      and accurate record of all proceedings and testimony.
  9                 Pursuant to F.R.C.P. 30(e)(2) before
 10      completion of the proceedings, review of the transcript
 11      [   ] was [X] was not requested.
 12                 I further certify that I am not a relative or
 13      employee of any attorney of the parties, nor financially
 14      interested in the action.
 15                 I declare under penalty of perjury under the
 16      laws of California that the foregoing is true and
 17                 Dated this 11th day of June 2019.
 18

 19

 20                        JANIS JENNINGS, CSR NO. 3942
 21                        CLR, CCRR
 22

 23

 24

 25



                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
     Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 50 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                        1
                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT CALIFORNIA
                         SAN FRANCISCO DIVISION
      ________________________________________________________
      SYMANTEC CORPORATION,         )
                                    )
           Plaintiff,               ) Civil No.
                                    ) 3:17-cv-04426-JST
        v.                          ) Honorable Jon S. Tiger
                                    )
      ZSCALER, INC.,                ) HIGHLY CONFIDENTIAL
                                    ) ATTORNEYS' EYES ONLY
           Defendant.               ) INFORMATION
      ________________________________________________________

                VIDEOTAPED DEPOSITION OF JOHN AHLANDER
                        June 12, 2019     9:01 a.m.
                     Location: CitiCourt Reporting
                          236 South 300 East
                      Salt Lake City, Utah 84111




                  Reporter:    Heidi Hunter, RPR, CCR




                      Henderson Legal Services, Inc.
202-220-4158                               www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 51 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         151
  1            A   Interim CEO.
  2            Q   Interim CEO.
  3                And Mr. Clark is no longer the CEO of the
  4   company; is that right?
  5            A   Correct.
  6                MS. SESSIONS:    I'm going to ask the court
  7   reporter to mark as Exhibit 1113 as the next document.
  8                MS. GRISSUM:    I think we're on 1114.
  9                MS. SESSIONS:    Then I will ask for 1114,
 10   please.
 11                           (EXHIBIT 1114 WAS MARKED.)
 12                MS. GRISSUM:    For the record, has this
 13   previously been produced?
 14                MS. SESSIONS:    It has been, and I don't have
 15   the Bates-stamped version printed out here, but the
 16   document has been produced to Symantec, and I'll be
 17   happy to provide the Bates number when I can look at my
 18   phone.
 19                And I will represent to you-all that
 20   Exhibit 1114 is a version of this document that I
 21   downloaded from the internet.
 22            Q   (BY MS. SESSIONS) Mr. Ahlander, Exhibit 1114
 23   is a document titled "Edited Transcript of the Symantec
 24   2019 Fourth Quarter Earnings Call."         Correct?
 25            A   Yeah.


                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 52 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         152
  1            Q   If you could -- did you have any role in
  2   preparing any of the Symantec executives to speak on
  3   this earnings call?
  4                MS. GRISSUM:    Objection; vague.
  5            A   No, I had no role in the earnings call.
  6            Q   Did you review -- and this is just a yes-or-no
  7   question -- any draft materials for the earnings call
  8   before the earnings call occurred?
  9            A   I had no participation at all in the earnings
 10   call.
 11            Q   Have you reviewed a transcript or did you --
 12   of this fourth quarter 2019 earnings call prior to
 13   today?
 14            A   I have not reviewed the transcript.
 15            Q   Have you -- did you listen to the earnings
 16   call either live or as a recording?
 17            A   I believe I listened to part of it.
 18            Q   And did you listen to that part of it live?
 19            A   Yeah, I think.
 20            Q   Could you please turn to page 5 of
 21   Exhibit 1114.
 22            A   Yeah.
 23            Q   And I'm going to ask you about Mr. Hill's
 24   statement in the center of page 5 in the paragraph that
 25   begins "Our ProxySG and Web Security Service product."


                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 53 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         153
  1                Do you see that?
  2            A   Yes.
  3            Q   And please review that paragraph and then I
  4   can ask you some questions.
  5            A   Okay.
  6            Q   Mr. Hill stated in the second sentence of this
  7   paragraph that "the ProxySG business, which is the Blue
  8   Coat hardware proxy bundle, has fallen off quicker than
  9   we had participated, and as a result we've not
 10   experienced as large a refresh cycle as we expected."
 11                Do you agree with Mr. Hill's statement that
 12   the ProxySG business has fallen off quicker than
 13   Symantec expected?
 14                MS. GRISSUM:      Objection; scope.
 15            A




 18            Q   So you can't speak one way or the other to the
 19   statement that the ProxySG business has fallen off
 20   quicker than we expected?
 21                I think your -- your response was not audible.
 22            A


 24            Q   And then Mr. Hill stated, "The cause is clear
 25   the move to cloud was much quicker than we thought."


                          Henderson Legal Services, Inc.
202-220-4158                                   www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 54 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         154
  1                Do you agree with Mr. Hill's statement that
  2   the move to the cloud was much quicker than thought?
  3                MS. GRISSUM:    Objection; scope, lacks personal
  4   knowledge.
  5            A   This is an executive statement that I wasn't
  6   part of.     So I don't have any comment on it.
  7            Q   And how about the next sentence:       "We were
  8   behind with our product offering."
  9                Do you have a basis to agree or disagree with
 10   Mr. Hill's statement we were behind with our product
 11   offering?
 12                MS. GRISSUM:    Objection; scope, lacks personal
 13   knowledge.
 14            A


 16            Q   Do you know what he meant when he said we were
 17   behind with our product offering?
 18                MS. GRISSUM:    Objection; speculation.
 19            A   No, and I haven't met him yet.
 20            Q   Okay.   If you could turn to page 11 of
 21   Exhibit 1114.
 22            A   Okay.
 23            Q   I'm going to ask you again about Mr. Hill's
 24   statement that appears at the bottom of page 11.
 25            A   Sure.


                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 55 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         155
  1            Q   And the second sentence of Mr. Hill's
  2   statement is "I think the largest single factor
  3   affecting this downward trend is when I spoke about in
  4   my initial remarks, which is the fact that our core
  5   business, which is the Blue Coat system, our customers
  6   are moving to the cloud more quickly.         Okay."
  7                Do you have a basis to agree or disagree with
  8   Mr. Hill's statement that the single largest factor
  9   affecting this downward trend is that customers are
 10   moving to the cloud more quickly?
 11                MS. GRISSUM:    Objection; scope, lacks personal
 12   knowledge.
 13            A
 14            Q   And then the next sentence reads, "And we had
 15   a weakness in our cloud solution."
 16                Do you know what Mr. Hill is referring to as a
 17   weakness in our cloud solution?
 18                MS. GRISSUM:    Objection; scope, lacks personal
 19   knowledge.
 20            A


 22            Q   Do you have a basis to agree or disagree with
 23   Mr. Hill's statement that we had a weakness in our cloud
 24   solution?
 25                MS. GRISSUM:    Objection; scope.     Lacks


                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 56 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         156
  1   personal knowledge.
  2            A
  3                MS. SESSIONS:    Thank you, sir.     I have no
  4   additional questions for you.
  5                MS. GRISSUM:    I have no further questions.
  6                VIDEOGRAPHER:    We are going off the record.
  7   The time is 2:51.
  8                           (Concluded at 2:51 p.m.)
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
      Case 4:17-cv-04426-JST Document 337 Filed 08/26/19 Page 57 of 57
  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY INFORMATION
Ahlander, John                                   June 12, 2019

                                                                         157
  1                       REPORTER'S CERTIFICATE
  2   STATE OF UTAH            )
  3   COUNTY OF WASHINGTON )
  4

  5             I, Heidi Hunter, RPR, CCR, for the state
      of Utah. That I reported the taking of the
  6   deposition of the witness, JOHN AHLANDER, on June
      12, 2019. That prior to being examined, the witness
  7   was by me was duly sworn to testify to the truth,
      the whole truth, and nothing but the truth.
  8
                That I thereafter transcribed my said
  9   shorthand notes into typing and that the typewritten
      transcript of said deposition is a complete, true
 10   and accurate transcription of my said shorthand
      notes taken at said time.
 11

 12             That in accordance with Rule 30(e) of the
      16 Utah Rules of Civil Procedure, no counsel for any
 13   party nor the deponent having requested on the
      record the right to review that transcript, the
 14   original transcript has been sealed and returned to
      the attorney noticing the deposition, Justina
 15   Sessions.
 16             I further certify that I am not of kin or
      otherwise associated with any of the parties to said
 17   cause of action, and that I am not interested in the
      event thereof;
 18
                IN WITNESS WHEREOF, I have hereunto set my
 19   hand and affixed my official seal in my office in
      the County of Salt Lake, State of Utah, this _____
 20   day of _________________, 2019.
 21

 22                         ________________________________
 23                         Heidi Hunter, RPR, CCR
 24

 25



                       Henderson Legal Services, Inc.
202-220-4158                                www.hendersonlegalservices.com
